Citation Nr: 0503892	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-21 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim for service connection for 
arthritis of multiple joints.

2.  Whether new and material evidence has been received to 
reopen the previously denied claim for service connection for 
a disability manifested by headaches.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an increased evaluation for stress 
fracture of the right tibia, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased evaluation for stress 
fracture of the left tibia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to December 
1989.  He served thereafter in the National Guard, but his 
dates of service have not been verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The veteran testified in December 2004 before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002) and who will participate in this decision.  A copy of 
the hearing transcript issued following the hearing is of 
record.

The issues of entitlement to service connection for headaches 
and hypertension, and to increased evaluations for right and 
left tibial fractures addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.




FINDINGS OF FACT

1.  In a December 2004 hearing before the undersigned 
Veterans Law Judge, and prior to the promulgation of a 
decision in the appeal, the veteran withdrew his appeal 
concerning his claim to reopen the previously denied claim 
for service connection for arthritis of multiple joints.  

2.  In a February 1999 rating decision, the RO decline to 
reopen the previously denied claim for service connection for 
headaches.  The appellant was notified by a letter dated 
February 12, 1999 of his procedural and appellate rights; 
however, a notice of disagreement was not received within the 
subsequent one-year period.   

3.  The additional evidence received since the February 1999 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for entitlement to service connection for headaches.


CONCLUSION OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issue of new and 
material evidence has been received to reopen the previously 
denied claim for service connection for arthritis of multiple 
joints.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b),(c) (2004).

2.  The February 1999 rating decision declining to reopen the 
previously denied claim for service connection for headaches 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2004).

3.  Evidence received to reopen the claim of entitlement to 
service connection for headaches is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5100 et. seq., 5108 (West 
2002); 38 C.F.R. § 3.156(a) (effective from August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by 
the appellant or by his or her authorized representative, 
except that a representative may not withdraw a Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

Concerning the claim to reopen the previously denied claim 
for service connection for arthritis of multiple joints, the 
veteran submitted a VA Form 9 in August 2003, perfecting his 
appeal as to this issue.

However, in December 2004, the veteran testified under oath 
before the undersigned Veterans Law Judge and expressed his 
wish to withdraw his appeal as to this issue.  The transcript 
has been reduced to writing and is of record.  See Tomlin v. 
Brown, 5 Vet. App. 355, 357-58 (1993) (holding that testimony 
at a hearing, once reduced to writing, can be construed as an 
NOD).  

As the appellant has withdrawn his appeal as to the issue of 
whether new and material evidence has been received to reopen 
the claim for service connection for arthritis of multiple 
joints, there remain no allegations of errors of fact or law 
for appellate consideration concerning this issue.  The Board 
therefore has no jurisdiction to review the issue.

Accordingly, this issue is dismissed.

II.  New and Material

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant regarding claims to 
reopen.  38 C.F.R. §§ 3.156(a), 3.159(c).  However, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  Because the veteran's 
request to reopen the previously denied claim of service 
connection for headaches was submitted on March 20, 2002 and 
received at the RO in the same month, these new regulations 
apply.

The Board observes that the veteran submitted additional 
evidence at his December 2004 hearing, at which time he also 
provided a waiver of consideration by the agency of original 
jurisdiction (AOJ), as required by 38 C.F.R. § 20.1304 
(2004).  However, he also submitted a VA treatment record 
dated in April 1990 concerning treatment for his headaches, 
without a waiver of consideration by the AOJ.  The RO did not 
issue a supplemental statement of the case indicating that it 
had reviewed this evidence, as required by 38 C.F.R. § 19.37 
(2004).  Review of the record does not show this document was 
previously in the record and considered by the RO.  

Notwithstanding, the Board finds it may proceed without 
remanding for AOJ consideration of this evidence, in this 
case.  The Board is granting the veteran's claim to reopen 
the previously denied claim for service connection for 
headaches.  No additional evidence is required to make a 
determination as to this issue, and, hence, any failure to 
comply with VCAA requirements as to this issue would not be 
prejudicial to the veteran.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993).

In a February 1999 rating decision, the RO declined to reopen 
the previous, December 1990, denial of service connection for 
headaches.  The previous, December 1990, rating decision 
observed that while service medical records then showed 
treatment for headaches in service, the condition had pre-
existed the veteran's entrance into active service and 
aggravation was not shown.  The subsequent, February 1999, 
rating decision found that evidence submitted from December 
1990 to that point was cumulative of evidence already of 
record and considered in the December 1990 rating decision.  
Hence, the RO declined to reopen the previously denied 
decision.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective from August 29, 2001).  If the claim is reopened, 
the VA must determine whether VA's duty to assist has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).  
Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  38 C.F.R. § 3.156(c) (effective from 
August 29, 2001).

Under the amended regulations, if the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In the instant case, the Board finds that evidence submitted 
since the February 1999 rating decision provides a sufficient 
basis to reopen the previously denied claim.  This evidence 
includes service medical records accumulated during the 
veteran's service in the National Guard.

This evidence was not of record at the time of the February 
1999 rating decision and are, therefore, new.  As to the 
materiality of the newly submitted evidence, the Board notes 
VA regulations direct that, upon receipt of service medical 
records that have not previously been considered, the 
previously denied decision "will be reconsidered."  See 
38 C.F.R. § 3.156(c).

Similarly, the April 1990 VA treatment record was not 
previously present in the claims file and has not been 
considered by the RO.  Moreover, as it documents treatment 
for headaches-particularly within the year following the 
veteran's discharge from active service-it presents a 
reasonable possibility of substantiating the veteran's claim.

Thus, the Board must find that evidence submitted since the 
February 1999 decision provides a basis to reopen this claim.

Furthermore, the Board notes that, in this case, these 
records document complaints of and treatment for headaches 
during periods of active duty and inactive duty for training.  
As such, these records establish continuity of the veteran's 
headaches from active service.

Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to service 
connection for headaches.


ORDER

The appeal concerning whether new and material evidence has 
been received to reopen the previously denied claim for 
service connection for arthritis of multiple joints is 
dismissed.

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for headaches is 
reopened.  To that extent only, the claim is granted.


REMAND

As noted above, the Board has reopened the previously denied 
claim for service connection for headaches.  In addition, the 
veteran also seeks entitlement to service connection for 
hypertension and to increased evaluations for his service-
connected right and left tibial stress fractures.

As previously indicated, the VCAA redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the RO must be offered the opportunity to consider the 
veteran's claims for service connection in light of service 
medical records from his periods of active and inactive 
service with the National Guard, and the April 1990 treatment 
record, discussed above, that have been newly associated with 
the claims file.

Concerning his claims for increased evaluations, the veteran 
testified before the undersigned Veterans Law Judge in 
December 2004 that he had received treatment for his service-
connected bilateral lower leg disabilities, including 
prescribed medications for pain and a brace, as recently as 
February 2004.  The most recent VA treatment records present 
in the claims file are dated in August 2002.  In addition, 
the veteran testified that his symptoms had worsened, and 
that he is experiencing increased pain, burning, and fatigue 
in his shins as well as swelling, locking, instability, 
burning, collapse and the need for a brace in his knees.

The Board observes that the veteran's bilateral lower leg 
disability is currently described as right and left tibia 
stress fractures, claimed as knee pain.  They are evaluated 
under Diagnostic Code 5262, for impairment of the tibia and 
fibula.  The criteria contemplates impairment of the knee.  
Yet, some clarification of the nature and extent of the 
service-connected disability appears necessary, as the 
veteran's complaints now concern outright knee joint 
disabilities as opposed to the residuals of stress fractures 
to the tibia.

Accordingly, the Board finds it would be helpful to proffer 
the veteran an examination to determine the nature and extent 
of his service-connected lower leg disabilities, as well as 
to determine the nature, extent, and etiology of his claimed 
headaches and hypertension, with all appropriate clinical 
testing and review of the claims file-to include all VA and 
non-VA medical treatment records obtained pursuant to this 
remand.  See 38 C.F.R. § 3.159(c)(4) (2004).

Finally, the Board notes that the veteran's claim for 
headaches may involve aggravation of a pre-existing 
condition.  

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, during 
the course of this appeal, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 
U.S.C.A. § 1111.  See generally, Cotant v. Principi, 17 Vet. 
App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), 
Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. June 1, 2004), 
VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these 
developments, it is now clear that in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 7-
2004, are fully complied with and 
satisfied as to the issues of entitlement 
to service connection for headaches, 
particularly under the theory of 
aggravation.  In particular, the RO must 
inform the appellant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for service connection for 
headaches, including under the theory of 
aggravation; (3) about the information 
and evidence that VA will seek to 
provide; (4) about the information and 
evidence the appellant is expected to 
provide; and (5) request or tell him to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues on appeal.

2.  The RO should request that the 
National Personnel Records Center (NPRC) 
verify all periods of the veteran's 
military service, to include all periods 
of inactive and active service with the 
National Guard.  The RO should perform 
any and all follow-up activities referred 
by NPRC, to include referral of its 
requests to the State Adjutant General.

3.  The RO should request that NPRC 
obtain any additional service medical 
records, including for service with the 
National Guard.  The RO should perform 
any and all follow-up activities referred 
by NPRC, to include referral of its 
requests to the State Adjutant General.

If the service medical records are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
appellant may provide.  Alternative 
sources should include, but not be 
limited to, methods of reconstruction of 
service records used in fire-related 
cases and reconstruction from ships logs, 
unit morning reports and ship and unit 
histories.

If necessary, the RO should request that 
the veteran or his representative provide 
further information.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.

4.  The RO should request copies of any 
and all inpatient and outpatient records, 
to include any and all clinical medical 
records, accorded him at VA Medical 
Center (MC) in Hampton, Virginia and any 
other VAMC the veteran may identify, from 
December 1989 through the present.

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

5.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations to determine the nature and 
extent of his service-connected bilateral 
lower leg disabilities, and the nature, 
extent, and etiology of his claimed 
headaches and hypertension.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence and the 
veteran's service medical records, must 
be sent to the examiner(s) for review.  
The examiner(s) should address the 
following matters:

?	Summarize the medical history, 
including the onset and course, of 
his service-connected bilateral 
lower leg disabilities and any 
claimed headaches and hypertension.
?	Describe any current symptoms and 
manifestations attributed to any 
bilateral lower leg disabilities, 
headaches and cardiovascular 
disabilities.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all bilateral lower leg 
disabilities, headaches, and 
cardiovascular manifestations.
1.	Concerning his right and left 
tibial stress fractures, the 
examiner is requested to also 
describe in detail any and all 
manifestations of right and 
left knee disabilities and to 
provide an opinion as to 
whether it is as likely as not 
that these manifestations are 
part and parcel of, or in any 
way the result of, the service-
connected right and left tibial 
fractures?
2.	In the alternative, the 
examiner is requested to 
provide an opinion as to 
whether it is as likely as not 
that any right and left knee 
disabilities had their onset in 
or are in any way the result of 
or related to the veteran's 
periods of active service, or 
any injury sustained during 
inactive service?

If the examiner(s) cannot so 
determine, the examiner(s) should 
so state.

?	Provide an opinion as to the date of 
onset and etiology for any 
manifested headache and 
cardiovascular disabilities, to 
include hypertension.  In 
particular, the examiners are 
requested to provide the following 
opinions:
1.	Is it as likely as not that any 
headache disability had its 
onset during, is the result of, 
was aggravated by, or is 
otherwise in any way causally 
related to, the veteran's 
periods of active service or 
any injury sustained during a 
period of inactive service?
?	In the alternative, is it 
as likely as not that any 
diagnosed headache 
disorder is the result of 
the veteran's 
hypertension?
2.	Is it as likely as not that any 
cardiovascular disability, to 
include hypertension, had its 
onset during, is the result of, 
or is otherwise in any way 
causally related to, the 
veteran's periods of active 
service or any injury sustained 
during a period of inactive 
service?

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for headaches, including the 
theory of aggravation, in accordance with  
38 U.S.C.A. § 1111, Cotant, supra, 
Jordan, supra, Wagner, supra, and 
VAOPGCPREC 3-2003 (July 16, 2003); 
service connection for hypertension.

The RO should also again review the 
veteran's claims for increased 
evaluations for right and left tibial 
fractures.  In doing so, the RO is 
requested to clearly articulate what 
conditions of the lower legs, i.e. the 
involvement of the knee joint, are 
service-connected as part and parcel of 
the service-connected right and left 
tibial fractures.  See Esteban v. Brown, 
6 Vet. App. 259 (1994); VAOPGCPREC 23-97 
and 9-98.

If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2004).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


